                            Case 1:13-cr-00687-RMB Document 231 Filed 08/20/21 Page 1 of 1




          UNITED STATES DISTRICT COUR
          SOUTHERN DISTRICT OF NEW YOR
          ------------------------------------------------------------
          UNITED STATES OF AMERICA,
                                     Government
                                                                                       13 CR. 687 (RMB
                           -against
                                                                                       ORDE
          SAMMY ORTIZ
                                     Defendant
          -------------------------------------------------------------

                           The Court will hold a supervised release hearing in this case on Tuesday, August 24, 2021
          at 11:00 AM

                           In light of the continuing COVID-19 pandemic, the proceeding is being held
          telephonically pursuant to the CARES Act and applicable implementing court procedures.

                           Participants, members of the public and the press can use the following dial-in
          information


                           USA Toll-Free Number: (877) 336-1829
                           Access Code: 6265989
                           Security Code: 6871


          Dated: August 20, 2021
                 New York, NY




                                                                          __________________________________
                                                                                RICHARD M. BERMAN
                                                                                      U.S.D.J.
:

     .

          -							

                      ,

                                      .

                                           ,

                                            

                                                T

                                                     K

                                                          X

                                                               X

                                                                               R

                                                                                          )

                                                                                                

